Title: From Thomas Jefferson to Albert Gallatin, [ca. 9 July 1802]
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Sir
            [ca. 9 July 1802]
          
          The committee appointed to carry into execution the act concerning the library of Congress having desired me to act for them in the purchase and paiment of the books, I am to request you to furnish me with a bill on London for 1000. D. payable to George W. Erving or order and another on Amsterdam for 1000. D. payable to William Short esq. or order, to enable them to pay for the books which are to be ordered from those places respectively. I am Sir &c.
        